Dismissed; Opinion Filed January 16, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01459-CV

  JITENDRA RAJPAL, RAM DASWANI, SR SQUARED LLC, AND SHOE SHIELDS
                          LLC, Appellants
                                V.
                      PAUL SIRAGUSA, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-01822-2017

                             MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                   Opinion by Justice Myers
       Before the Court is appellants’ December 28, 2017 motion to dismiss the appeal.

Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and dismiss this

appeal. TEX. R. APP. P. 42.1(a)(1).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE
171459F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JITENDRA RAJPAL, RAM DASWANI,                       On Appeal from the 416th Judicial District
SR SQUARED LLC, AND SHOE                            Court, Collin County, Texas
SHIELDS LLC, Appellants                             Trial Court Cause No. 416-01822-2017.
                                                    Opinion delivered by Justice Myers.
No. 05-17-01459-CV         V.                       Justices Bridges and Schenck participating.

PAUL SIRAGUSA, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       It is ORDERED that appellee Paul Siragusa recover his costs, if any, of this appeal from
appellants Jitendra Rajpal, Ram Daswani, SR Squared LLC, and Shoe Shields LLC.


Judgment entered this 16th day of January, 2018.




                                              –2–